FILED

UNITED sTATEs DisTRiCT CoURT JUL 3 0 2018

FOR THE DISTRICT OF COLUl\/IBIA nC|erk, U.S. District & Bankruptcy

bourts for the Dlstrlct of Co|umbia
l\/latthew lrvin, )
)
Plaintiff, )
)

v. ) Civil Action No. 18-1594 (UNA)
)
U.S. Department of Justice et al., )
)
Defendants. )
MEMORANDUM OPlNION

 

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed irl forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 19l5(e)(2)(B) (requiring dismissal of a
case upon a determination that the complaint fails to state a claim upon which relief may be
granted or is frivolous).

Pra se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcr()fi v. laba[, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-7] (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brawrz v. Califana, 75
F.R.D. 497, 498 (D.D.C. l977). ln addition, a “complaint must contain sufficient factual matter,

~Mm.m,~ 1.~. . .

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ labal, 556 U.S. at 678,
quoting BellAll. Carp. v. Twombly, 550 U.S. 544, 570 (2007).

Plaintiff, a resident of Washington, D.C., sues President Donald Trump, the Department
of Justice, the Central lntelligence Agency (CIA), the Federal Bureau of Investigation (FBI), and
several individuals See Compl. Caption. He seeks monetary relief “totaling” $600 million.
Compl. at 18. Although a notation on the first page of the handwritten complaint mentions the
Freedom of lnforrnation Act (FOIA) and the Privacy Act, plaintiff does not allege that he
submitted a request of any kind to an agency, let alone one that resulted in the denial of records
under the FOIA or a right under the Privacy Act. Rather, plaintiff begins by alleging that his
“life [is] in Great Danger because of issues of radioactive lethal chemicals_, nano-particles,
radiological device such as modified microwave oven laser weapon, nom-nuclear
electromagnetic pulse [illegible], infrasound, isotropic radiactors [sic], implanted with GSP chips
by CIA and FBI defendants.” Compl. at 3 (parenthesis omitted). The allegations continue in
that largely incomprehensible manner, describing scenarios courts have rejected as frivolous
Nel`tzke v. Wi]ll`ams, 490 U.S. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.
1994) (a court may dismiss claims that are “essentially fictitious”-- for example, where they
suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or
mind”) (citations and internal quotation marks omitted); Crz'safz v. Holland, 655 F.2d 1305,
1307-08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events
and circumstances ofa wholly fanciful kind.”). So, this case will be dismissed A separate order

accompanies this l\/Iemorandum Opinion.

/M ry

Date: July 951 ,2018 United/States DistrictJudge

 

i\)